Order of the Family Court, Queens County, dated September 26, 1966, reversed, on the law and facts, without costs, and proceeding remitted to said court for a hearing and determination de novo in accordance with the memorandum herewith. The semi-monthly award in this case was made *954after the trial court had refused to permit inquiry into petitioner’s (the wife’s) financial assets and without “ due regard to the circumstances of the respective parties” (Family Court Act, § 412 [emphasis added]). In any event, the award appears to he excessive in the present posture of the evidence and we prefer that the parties themselves have the opportunity of settling their difficulties or as an alternative that the Family Court hold a new hearing and make a new determination based on the evidence adduced thereat. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.